4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eddie Lee BLACK, Jr., Defendant-Appellant.
No. 93-5988.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1993.

1
Before:  BOGGS and SILER, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
The defendant appeals the jury verdict of guilty in this prosecution for conspiracy to possess with intent to distribute cocaine and other drug charges.  The jury verdict was announced on July 8, 1993.  On July 15, 1993, the district court entered an order remanding the defendant to custody and noting that sentencing would occur following the completion of the presentence report.


3
This court has jurisdiction in appeals from final judgments of the district court.  28 U.S.C. Sec. 1291.  In a criminal case, the imposition of sentence is the final judgment for purposes of appeal.  Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989).  The instant appeal is premature because no final judgment has yet been entered in this matter.


4
Therefore, it is ORDERED that this appeal is dismissed sua sponte without prejudice to the defendant's right to perfect a timely appeal upon entry of a final judgment.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation